MILLER, Judge.
Plaintiff Irvin Savoy appeals the judgment assessing him with half the court costs related to the dismissal of defendant Protective National Insurance Company of Omaha’s motion for summary judgment. We dismiss the appeal.
This is a companion case to Rushing v. Protective National Insurance Insurance Company of Omaha, 315 So.2d 876 (La.App. 3 Cir. 1975), which is being handed down this date.
The denial of Protective National’s motion for summary judgment in this case is not a final judgment. An appeal does not lie from the court’s refusal to render summary judgment. LSA-C.C.P. art. 968; Batson v. Time, Inc., 298 So.2d 100 (La.App. 1 Cir. 1974); Cardean, Inc. v. Cannon, 307 So.2d 818 (La.App. 3 Cir. 1975).
The fixing of costs should not be determined prior to final adjudication of the suit. Small v. Zacharie, 4 Rob. 144 (1843). See also: Parkerson v. Borst, 256 F. 827 (5th Cir., 1919).
This court is not required to review the assessment of costs prior to an appeal on the merits. Small v. Zacharie, supra; Parkerson v. Borst, supra. We therefore dismiss the appeal ex proprio motu. Costs of this appeal are assessed to plaintiff.
Appeal dismissed.